DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-11, 13-18, 20-24 are before the Examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims 14 and 20 depend on cancelled claims.  This cause additional problem of multiple dependency.  

    PNG
    media_image1.png
    423
    140
    media_image1.png
    Greyscale

Claim 21 depends on claim 20 and does not solve the problem of claim 20.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreira, Neural plasticity (2009), 2009, 625469, Patel, Neuroscience & Biobehavioral Reviews (2017), 76(Part-A), 56-66 and Kagan Front Vet Sci. (2019) 5:338.
Independent claims are drawn to method for treating anxiety or an anxiety-related disorder using cannabidiol (CBD) as active ingredient.   
Moreira teaches, page 2, Section under Cannabinoids and Anxiety discusses the biochemical mechanism and more specifically in Table 1, anxiolytic effects of CBD at doses at 1 to 1o mpk in animal models.  Moreira teaches, page 4, that CBD induces anxiolytic effects in healthy volunteers in the simulated public speaking test, a model of clinical anxiety, and in subjects submitted to a functional imaging analysis study.  

Patel in a review article evidence that cannabidiol (CBD), to alleviate anxiety. Taken together, these various approaches provide a range of plausible paths to developing novel compounds that could prove useful for treating trauma-related and anxiety disorders.  Patel teach that several clinical reports have documented anxiolytic
effects of CBD. See page 61, column A last paragraph.  



Review article in Science: A review article is not an original study. It examines previous studies and compiles their data and evidence. ... – It is a methodical approach to collate and synthesize all relevant data about a predefined research question.
Moreira and Patel references discuss the biochemical mechanism underlying the anti-anxiety effects of CBD.  The large number of citations in Moreira and Patel references, inter alia, also teach the limitations of the instant claims such as doses in animal models and clinical trials of anxiety, such as doses and routes and duration of administration.  

Kogan reviews US veterinarians' knowledge, experience, and perception regarding the use of cannabidiol for canine medical conditions. See Tables 3, 5-6.    
Also see page 4, column A: 
	
    PNG
    media_image2.png
    186
    336
    media_image2.png
    Greyscale


Note that Kogan publication date is 10 Jan 2019.  However, Kogan teaching is a Review (see definition of Review above) and relates to what were already known to one of skill in the art and in public knowledge and use.  
Kagan concludes, page 10 column B, 
	
    PNG
    media_image3.png
    130
    335
    media_image3.png
    Greyscale


It is commonsense that animals, from mice to monkeys, have the same organs (heart, lungs, brain etc.) and organ systems (respiratory, cardiovascular, nervous systems etc.) which perform the same functions in pretty much the same way. The similarity means that nearly 90% of the veterinary medicines that are used to treat animals are the same as, or very similar to, those developed to treat human patients. There are minor differences, but these are far outweighed by the similarities. Limitations such as inert ingredients in CBD compositions are within the repertoire of one of skill in the art.  

With the teaching, suggestion and motivation in the cited art, one of skill in the art would have reasonable expectation of success in arriving at the instant limitations.  Therefore there is nothing unobvious in the instant claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625